UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4096

ZACHARY NEAL CAMPBELL,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
William B. Traxler, Jr., District Judge.
(CR-96-504-WBT)

Submitted: June 19, 1997

Decided: July 7, 1997

Before WILKINS and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michele S. Nelson, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Zachary Neal Campbell appeals from his conviction and sentence
for possession of a firearm by a convicted felon in violation of 18
U.S.C. § 922(g)(1) and 924(a)(2). Campbell's attorney has filed a
brief in accordance with Anders v. California , 386 U.S. 738 (1967),
addressing whether the district court complied with the requirements
of Fed. R. Crim. P. 11 in accepting Campbell's guilty plea and
whether the court improperly denied Campbell's motion to withdraw
his guilty plea. Counsel asserts that there are no meritorious issues for
appeal. Campbell was notified of his right to file an additional brief,
but has not done so. We affirm.

The district court accepted Campbell's guilty plea in full compli-
ance with Fed. R. Crim. P. 11. The court personally addressed Camp-
bell, insuring that he understood the nature of the charges to which
the plea was offered, the minimum and maximum sentences available,
his possible guidelines sentence, his mental competency, and his vari-
ous rights. Id.; United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.
1991). Based on the exchange, it is evident that Campbell made a
fully informed and voluntary plea.

Campbell acknowledged that he signed the plea agreement, under-
stood the nature and consequences of his plea, discussed the case with
counsel, and the plea was freely and intelligently made. The govern-
ment made a proffer of proof of what would have been shown had the
case gone to trial, to which Campbell did not object. Based on Camp-
bell's statements and actions, the district court accepted Campbell's
plea as a knowing and voluntary plea supported by an independent
basis in fact. After a complete review of the record, we conclude that
the district court complied with all provisions of Rule 11.

Campbell next contends that the district court erred in denying his
motion to withdraw his guilty plea. Campbell maintains that he was
induced into pleading guilty by statements made by a U.S. marshal
the day of the hearing. At least four of the guiding factors announced
by this court in United States v. Moore, 931 F.2d 245, 248 (4th Cir.
1991), weigh against Campbell's claim. There was no infirmity in the

                     2
plea; there has been no credible assertion of innocence; counsel for
Campbell performed competently; and the Government would be
prejudiced if the plea were withdrawn because its primary witness
died the day of the plea hearing. The district court did not abuse its
discretion in finding that Campbell's allegations were insufficient to
establish that his plea was involuntary and consequently in denying
Campbell's motion to withdraw his guilty plea. United States v.
Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).

In accordance with Anders, we have examined the entire record in
this case and find no reversible error. We therefore affirm the convic-
tion and sentence. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel's motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court,
and oral argument would not aid the decisional process.

AFFIRMED

                     3